Hughes, J., (after stating the facts.) The court had jurisdiction of the subject matter, the contract in this case, and obtained jurisdiction of the person of the appellee by service of summons and by her appearance to the action. Counsel contend that the contract, being one that had been made with an Indian in the Indian Territory by one who was not an Indian, was void, and that therefore the court had no jurisdiction. The fact that the contract might have been shown to be void did not deprive the court of jurisdiction to try the question of its validity. Jurisdiction is the power to hear and determine a cause. United States v. Arredondo, 6 Peters, 709; Brown, Jurisdiction, § 1, pp. 2 and 3. “There are three indispensable requisites touching the exercise of jurisdiction that must always exist. Judge Story defines them by saying that the court pronouncing judgment should have lawful jurisdiction over the cause (by which he means the subject-matter), over the thing in dispute and over the parties.” Brown, Jurisdiction .§ l,pp. 3, 4 and cases, note 1. “Jurisdiction over the subject-matter is the right of the court to exercise judicial power over that class of cases.” Brown, Jurisdiction, § la, p. 4. The opinion of a majority of the court is that the case was one within the jurisdiction of the magistrate, and of the circuit court, and that the circuit court erred in dismissing it for the want of jurisdiction. Reversed and remanded, with directions to the circuit court to overrule the motion to dismiss, and to proceed to try the cause.